NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               ALEKSANDR L. YUFA,
                 Plaintiff-Appellant

                           v.

               TSI, INCORPORATED,
                  Defendant-Appellee
                ______________________

                      2017-2282
                ______________________

   Appeal from the United States District Court for the
Northern District of California in No. 4:09-cv-01315-
KAW, Magistrate Judge Kandis A. Westmore.
                ______________________

                Decided: April 13, 2018
                ______________________

   ALEKSANDR L. YUFA, Colton, CA, pro se.

   COURTLAND COLLINSON MERRILL, Anthony Ostlund
Baer & Louwagie P.A., Minneapolis, MN, for defendant-
appellee.
              ______________________

Before PROST, Chief Judge, WALLACH and HUGHES, Circuit
                        Judges.
2                                            YUFA   v. TSI, INC.



PER CURIAM.
    Appellant Dr. Aleksandr L. Yufa appeals an order of
the U.S. District Court for the Northern District of Cali-
fornia (“District Court”) that, inter alia, denied Dr. Yufa’s
ex parte application requesting that the District Court
direct Appellee TSI, Inc. (“TSI”) to file its renewed motion
to compel the assignment of certain patents to the ap-
pointed receiver Greyhound IP LLC (“Greyhound IP”).
See Yufa v. TSI, Inc., No. 4:09-01315-KAW (N.D. Cal.
June 22, 2017) (J.A. 201–03). Because we lack subject
matter jurisdiction, we dismiss.
                       BACKGROUND
    Relevant to this appeal, Dr. Yufa owns seven patents
he has asserted in various litigations (collectively, “the
Patent Portfolio” or “Receivership Property”), including
U.S. Patent No. 6,346,983 (“the ’983 patent”).           See
J.A. 218. Dr. Yufa sued TSI in the District Court in 2009,
alleging that TSI infringed the ’983 patent. J.A. 215. In
2014, the District Court granted summary judgment of
non-infringement in favor of TSI, see Yufa v. TSI, Inc., No.
09-cv-01315-KAW, 2014 WL 2120023, at *7 (N.D. Cal.
May 21, 2014), and awarded attorney fees and costs to
TSI in the amount of $166,364.88, see Yufa v. TSI, Inc.,
No. 09-01315-KAW, 2014 WL 4071902, at *8 (N.D. Cal.
Aug. 14, 2014); J.A. 216. On appeal, we affirmed the
District Court’s grant of summary judgment and did not
reach the attorney fees and costs issue because Dr. Yufa
waived this argument. See Yufa v. TSI, Inc., 600 F. App’x
747, 754 (Fed. Cir. 2015).
    Following that decision, TSI renewed a previously de-
nied motion to appoint Greyhound IP as receiver and
compel assignment of the Patent Portfolio to Greyhound
IP to satisfy the judgment, J.A. 215, and the District
Court granted-in-part TSI’s motion, appointing Grey-
hound IP as receiver but “declin[ing] to assign the [Patent
Portfolio] until [the court was] provided with a valuation,”
YUFA   v. TSI, INC.                                             3



J.A. 219 (stating further that, upon receipt of the valua-
tion, “TSI may file a second motion to compel the assign-
ment of the [Patent Portfolio]”). Again Dr. Yufa appealed
this order, and again we affirmed. See Yufa v. TSI, Inc.,
666 F. App’x 889, 892 (Fed. Cir. 2016) (holding that
“appointing a receiver was a reasonable method to obtain
a fair and orderly satisfaction of the Judgment” because
there was “no dispute that Dr. Yufa has no . . . financial
means other than the Patent Portfolio to satisfy the
judgment at this time” (internal quotation marks and
citation omitted)).
    In March 2017, Dr. Yufa filed the Ex Parte Applica-
tion, requesting the District Court pre-determine a dead-
line for TSI to file its request to compel assignment of the
Patent Portfolio. J.A. 220–23. TSI filed a motion to
approve instructions for the administration of Greyhound
IP as receiver. J.A. 229–31; see J.A. 233–34 (attaching
Proposed Order to Approve Instructions). TSI requested,
inter alia, the following: Dr. Yufa “shall cooperate with
all requests of Greyhound [IP] and [is] enjoined from
interfering with Greyhound’s performance of its duties
hereunder”; TSI shall be allowed to pay Greyhound IP’s
fees “at the rate of $400.00 per hour”; and any sums paid
by TSI be “added to the judgment.” J.A. 230. In its
Order, the District Court denied Dr. Yufa’s request and
approved the proposed instructions for Greyhound IP.
J.A. 201–03. Dr. Yufa appeals.
                          DISCUSSION
 I. This Court Lacks Subject Matter Jurisdiction over Dr.
                      Yufa’s Appeal
     With certain exceptions not applicable here, we have
jurisdiction over “appeal[s] from . . . final decision[s]
of . . . district court[s] of the United States . . . in any civil
action arising under . . . any Act of Congress relating to
4                                             YUFA   v. TSI, INC.



patents.” 28 U.S.C. § 1295(a)(1) (2012). 1 Relevant here,
we also possess subject matter jurisdiction over two types
of interlocutory orders pursuant to § 1292(a)(1), (2); see id.
§ 1292(c). First, we have jurisdiction over interlocutory
orders “granting, continuing, modifying, refusing or
dissolving injunctions, or refusing to dissolve or modify
injunctions.” 28 U.S.C. § 1292(a)(1) (emphases added).
The Supreme Court has clarified that § 1292(a)(1) pro-
vides “appellate jurisdiction over orders that grant or
deny injunctions and orders that have the practical effect
of granting or denying injunctions and have serious,
perhaps irreparable, consequence.” Gulfstream Aerospace
Corp. v. Mayacamas Corp., 485 U.S. 271, 287–88 (1988)
(internal quotation marks and citation omitted); see
Woodard v. Sage Prods., Inc., 818 F.2d 841, 849 (Fed. Cir.
1987) (noting that jurisdiction under § 1292(a)(1) “re-
quires (a) that the order be injunctive in nature, (b) that it
cause a serious, if not irreparable, consequence, and (c)
that the order can be effectually challenged only by im-
mediate appeal”). Second, we have jurisdiction over
“[i]nterlocutory orders appointing receivers, or refusing to
wind up receiverships or to take steps to accomplish the
purpose thereof, such as directing sales or other disposals
of property.” 28 U.S.C. § 1292(a)(2) (emphasis added).
    We lack subject matter jurisdiction over this appeal.
First, we do not possess jurisdiction under § 1292(a)(1).



    1   Dr. Yufa does not argue that we possess jurisdic-
tion over his appeal pursuant to 28 U.S.C § 1295(a)(1), see
generally Appellant’s Br., and there is no dispute that the
District Court’s Order is not a “final decision” within the
meaning of § 1295(a)(1), see Catlin v. United States, 324
U.S. 229, 233 (1945) (defining a final decision as “one
which ends the litigation on the merits and leaves nothing
for the court to do but execute the judgment” (citation
omitted)).
YUFA   v. TSI, INC.                                       5



The parties agree that the Order is not an injunction. See
Appellee’s Br. 5; see generally Appellant’s Br. Instead, Dr.
Yufa argues that the Order would cause “serious, perhaps
irreparable, consequence[s]” that would have the practical
effect of an injunction. Appellant’s Br. 4 (quoting Balti-
more Contractors, Inc. v. Bodinger, 348 U.S. 176, 181
(1954)). To support his claim, Dr. Yufa states that the
Order is “unfair,” id. at 27 (citing J.A. 203 (requiring Dr.
Yufa to “cooperate with all requests of Greyhound [IP]
and enjoin[ing him] from interfering with Greyhound[
IP]’s performance of its duties”)), and he lists various
issues that could potentially arise from cooperating with
potential receivership “requests” due to such factors as
Dr. Yufa’s “age,” “health condition,” and “limited income,”
see id. 27–28. Yet, Dr. Yufa fails to cite evidence support-
ing how these ancillary conditions equate to an Order
acquiring the practical effect of an injunction. See gener-
ally id. We agree the Order does not rise to the level of an
injunction.
     Moreover, the Order simply tasks the already-
appointed Greyhound IP to “value the Receivership
Property” that eventually will fulfill the judgment against
Dr. Yufa. J.A. 202. Any such potential effects of the
actual transfer of the Patent Portfolio are yet to be seen
and, thus, are speculative. See AstraZeneca LP v. Apotex,
Inc., 633 F.3d 1042, 1062 (Fed. Cir. 2010) (finding specu-
lative calculations of potential damages unpersuasive for
purposes of analyzing potential irreparable harm). Dr.
Yufa’s unsubstantiated speculation does not demonstrate
any “serious,” let alone “irreparable” consequences of the
District Court’s carefully considered Order instructing
Greyhound IP to proceed with its duties as receiver. See,
e.g., Jones v. Dep’t of Health & Human Servs., 834 F.3d
1361, 1369 (Fed. Cir. 2016) (“Unsubstantiated assertions
do not equate to evidence.” (internal quotation marks,
6                                             YUFA   v. TSI, INC.



brackets, and citation omitted)). Therefore, we do not
have jurisdiction under § 1292(a)(1). 2
    Second, we do not possess jurisdiction under
§ 1292(a)(2). Because Dr. Yufa is not appealing the
appointment of Greyhound IP as receiver, see Appellant’s
Br. 1; see also J.A. 202–03 (setting forth detailed instruc-
tions, parameters, duties, and obligations upon the previ-
ously approved receiver, Greyhound IP)), we assess
whether Dr. Yufa’s appeal involves an order “refusing to
wind up receiverships or to take steps to accomplish the
purpose thereof.” 28 U.S.C. § 1292(a)(2). To the contrary,
the Order’s denial of Dr. Yufa’s Ex Parte Application, J.A.
201, cannot be construed as a “refusal” to take steps to
accomplish the receivership because TSI has filed its
second renewed motion to compel assignment of the
Patent Portfolio since the Order issued, see Suppl. App’x.
1–9, rendering the Order’s denial moot. Dr. Yufa argues
for a broader interpretation of § 1291(a)(2), stating that
any order involving the “wind up” of receiverships merits
interlocutory review. Appellant’s Br. 4 (omitting the
“refusing to” language). That is not the correct standard.
See Sec. & Exch. Comm’n v. Am. Principals Holdings, 817
F.2d 1349, 1351 (9th Cir. 1987) (adopting a “narrow
interpretation” of § 1292(a)(2) that “restrict[s] it to orders
refusing to direct actions”); see also Netsphere, Inc. v.
Baron, 799 F.3d 327, 331–33 (5th Cir. 2015) (similar);
United States v. Antiques Ltd. P’ship, 760 F.3d 668, 671–
72 (7th Cir. 2014) (similar); Fed. Trade Comm’n v. Peter-
son, 3 F. App’x 780, 782 (10th Cir. 2001) (similar); Sec. &



    2  For the same reasons, we find unpersuasive Dr.
Yufa’s argument that we possess jurisdiction under
§ 1292(a)(1) over the District Court’s denial of his request
to impose a deadline on TSI to refile its motion to compel
assignment of the Patent Portfolio. See Appellant’s Br.
23–24.
YUFA   v. TSI, INC.                                       7



Exch. Comm’n v. Black, 163 F.3d 188, 195 (3d Cir. 1998)
(similar); State St. Bank & Trust Co. v. Brockrim, Inc., 87
F.3d 1487, 1490–91 (1st Cir. 1996) (similar); Sec. & Exch.
Comm’n v. Am. Bd. of Trade, Inc., 829 F.2d 341, 344 (2d
Cir. 1987) (similar). Accordingly, we find that the Order
is not appealable under 28 U.S.C. § 1292(a)(2).
    Given the statutory limits on our jurisdiction, we can-
not review the District Court’s application of law to the
facts, and Dr. Yufa’s appeal must be dismissed for lack of
jurisdiction.   See 28 U.S.C. § 1292(a)(1), (2); see id.
§ 1292(c)(1). Finally, as we stated previously,
   [a]t some point, a pro se plaintiff has to recognize
   that when a court says a cause of action is without
   merit, the defendant can no longer be forced to in-
   cur expenses associated with the litigation and
   must be allowed to collect money owed. Failure to
   accept that objective reality must necessarily re-
   sult in the pro se plaintiff bearing the expenses
   the defendant is being forced to pay without good
   reason.
Yufa, 666 F. App’x at 892. That language is directly
applicable to this iteration of the case. It is time for Dr.
Yufa to pay the just debts he owes to TSI.
                       CONCLUSION
    We have considered Dr. Yufa’s remaining arguments
and find them unpersuasive. Accordingly, Dr. Yufa’s
appeal from the U.S. District Court for the Northern
District of California is
                      DISMISSED